     Case 3:20-cv-00340-MMD-WGC Document 7 Filed 09/21/20 Page 1 of 3




1

2

3                              UNITED STATES DISTRICT COURT
4                                      DISTRICT OF NEVADA
5                                                 ***
6     MICHAEL JOSEPH PITKIN,                            Case No. 3:20-cv-00340-MMD-WGC
7                                         Plaintiff,                   ORDER
             v.
8
      CHARLES G. KRASNER, et al.,
9
                                     Defendants.
10

11          Pro se Plaintiff Michael Joseph Pitkin brings this action under 42 U.S.C. § 1983.
12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of
13   United States Magistrate Judge William G. Cobb (ECF No. 6), recommending that the
14   Court grant Plaintiff’s application to proceed in forma pauperis (“IFP Application”), but
15   dismiss Plaintiff’s Complaint (ECF No. 1-1) in its entirety for failure to state a claim—with
16   leave to amend. Plaintiff had until September 8, 2020 to file an objection. To date, no
17   objection to the R&R has been filed. For this reason, and as explained below, the Court
18   adopts the R&R, will grant Plaintiff’s IFP application, and dismiss Plaintiff’s Complaint with
19   leave to amend.
20          The Court “may accept, reject, or modify, in whole or in part, the findings or
21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party
22   fails to object to a magistrate judge’s recommendation, the Court is not required to
23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas
24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114,
25   1116 (9th Cir. 2003) (“De novo review of the magistrate judges’ findings and
26   recommendations is required if, but only if, one or both parties file objections to the
27   findings and recommendations.”) (emphasis in original); Fed. R. Civ. P. 72, Advisory
28
     Case 3:20-cv-00340-MMD-WGC Document 7 Filed 09/21/20 Page 2 of 3




1    Committee Notes (1983) (providing that the Court “need only satisfy itself that there is no

2    clear error on the face of the record in order to accept the recommendation.”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Cobb did not clearly err. Here, Judge Cobb recommends granting

5    Plaintiff’s IFP Application because Plaintiff sufficiently demonstrated he cannot pay the

6    filing fee. (ECF No. 6 at 2.) Judge Cobb further recommends dismissing Plaintiff’s

7    Complaint with leave to amend because the Ryan White Comprehensive AIDS

8    Resources Emergency Act does not appear to provide a private right of action, and

9    Plaintiff does not specifically or sufficiently allege discrimination. (Id. at 4.) The Court

10   agrees with Judge Cobb. Having reviewed the R&R and the record in this case, the Court

11   will adopt the R&R in full.

12          It is therefore ordered that Judge Cobb’s Report and Recommendation (ECF No.

13   6) is accepted and adopted in full.

14          It is further ordered that Plaintiff’s IFP Application (ECF No. 1) is granted. Plaintiff

15   is permitted to maintain this action without prepaying the filing fee or giving security

16   therefor. However, this order granting IFP status does not extend to the issuance of

17   subpoenas at government expense.

18          The Clerk of Court is directed to file the Complaint (ECF No. 1-1).

19          It is further ordered that Plaintiff’s Complaint (ECF No. 1-1) is dismissed in its

20   entirety for failure to state a claim upon which relief may be granted, but with leave to

21   amend.

22          It is further ordered Plaintiff must file any amended complaint correcting the

23   deficiencies noted above (and in the R&R) within 30 days. The amended complaint must

24   be complete in and of itself, without referring or incorporating by reference any previous

25   complaint. Any allegations, parties, or requests for relief from a prior complaint that are

26   not carried forwarded in the amended complaint will no longer be before the Court.

27   Plaintiff must also clearly title the amended pleading “AMENDED COMPLAINT.”

28   ///
     Case 3:20-cv-00340-MMD-WGC Document 7 Filed 09/21/20 Page 3 of 3




1           It is further ordered that, if Plaintiff fails to file an amended complaint within 30

2    days, the Court will dismiss this case with prejudice.

3           DATED THIS 21st Day of September 2020.

4

5

6                                              MIRANDA M. DU
                                               CHIEF UNITED STATES DISTRICT JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
